Opinion issued April 21, 2022




                                       In The

                                Court of Appeals
                                      For The

                             First District of Texas
                              ————————————
                                NO. 01-21-00467-CV
                              ———————————
          IN RE BUB’S, INC. D/B/A BUB’S SPORTS BAR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      Relator, Bub’s, Inc. d/b/a Bub’s Sports Bar, filed a petition for writ of

mandamus complaining of the trial court’s June 7, 2021 order denying relator’s

motion to transfer venue.1


1
      The underlying case is Carissa Garcia, Individually, and as Representative of the
      Estate of Truman Garcia, Deceased, Christopher Garcia, Individually, Kristen
      Garcia, Individually, Lori Garcia, Individually, and William Garcia, Individually
      v. Justin Daniel Reed, Bubs Inc., d/b/a Bub’s Sports Bar, and M and G Group, LLC,
      cause number 2021-05986, pending in the 127th District Court of Harris County,
      Texas, the Honorable Ravi K. Sandill presiding.
      We deny the petition. See TEX. R. APP. P. 52.8. Any pending motions are

dismissed as moot.

                                PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                        2